DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on September 6, 2022.  Applicant has amended claims 1, 8 and 14.  Currently, claims 1, 3-8, 10-14, 16-20 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1, 3-8, 10-14, 16-20 are maintained in light of applicant’s amendments in light of applicant’s amendments to claims 1, 8 and 14.  

Response to Arguments


Applicant’s arguments submitted on 9/6/22 have been considered but are not persuasive.  Applicant argues on p. 11 that the 103 rejection is improper.  Examiner disagrees. Applicant argues on p. 11 of the remarks that Abhyankar does not teach the additional data claim language.  Examiner notes that the primary Roberts reference teaches the additional data includes corresponding previous service requests at para [0066]-[0072] which shows showing customer request information and dispatch decision as data used in training a dispatch model.  Therefore, the 103 rejections are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2019/0019197 A1) (hereinafter Roberts) in view of Abhyankar et al. (US 2020/0252281 A1) (hereinafter Abhyankar) in view of Prakash et al. (US 10,698,749 B1) (hereinafter Prakash) in view of Hughes (US 2021/0311838 A1).

Claims 1, 8 and 14:
Roberts, as shown, discloses the following limitations:
A computer-implemented method (and corresponding server and non-transitory medium – see para [0075]-[0078], showing corresponding computer structure) comprising: receiving, by a server, a user communication identifying an issue associated with a computing device (see para [0030], "a customer support request is received. The request may be received using any of the techniques described herein. For example, the request may be a message containing text or voice, the request may be received by an automated process or by a CSR, and the request may be made using any appropriate device (e.g., smartphone, desktop computer, etc.) or application (SMS, email, smartphone app, etc.).");
creating, by the server, a case associated with the computing device (see para [0021], where a support session can be considered a case); 
retrieving, by the server, previously received telemetry data sent by the computing device, the previously received telemetry data comprising usage data and logs associated with software installed on the computing device (see para [0067] and Figs 4A, 4B, showing receiving historical data about customers and system health data); 
retrieving, by the server, previous cases associated with the computing device (claim 1, "wherein the first feature vector comprises (i) features computed using the first text of the first customer support request and (ii) features relating to one or more of an operational status of the service, previous customer support requests of the first customer, information obtained from an account of the first customer, or customer support requests received from other customers"); 
the additional data includes corresponding previous service requests (see para [0066]-[0072], showing customer request information and dispatch decision as data used in training a dispatch model);
determining, using a machine learning algorithm executed by the server, a predicted cause of the issue based at least in part on: the user communication; the previously received telemetry data; and the previous cases (see para [0023], "This feature vector may then be processed by one or more mathematical models to assist in diagnosing the customer's problem." and see para [0032], [0035], showing the models are used to determine a possible cause of problems and see para [0067]-[0069] and Figs 4A, 4B, 5, showing model computation (which using model training (considered machine learning) in order to make decision including the technique of machine likelihood estimation);
determining, using the machine learning algorithm executed by the server and based at least in part on the cause of the issue, a predicted time to close the case (see para [0018], "Information that may be processed includes information about the operational status of the service provided to the customer, such as any of the following: information about an event (a “service health event”) that impacted the provision of the service to one or more customers (e.g., downed wire or problem in data center); text describing the operational status of the service or a service health event (e.g., obtained from a report provided by a technician); a time of resolution of service health event"); 
determining, using the machine learning algorithm executed by the server and based at least in part on the cause of the issue, a plurality of steps to close the case (see para [0024], "the single mathematical model may process the feature vector and output a vector of length N, where each element of the vector corresponds to a possible problem or an action to be taken to resolve a problem, and each element of the vector contains a score indicating how likely it is that the corresponding problem is present. For example, the output vector may contain elements corresponding to “reset modem”; “replace modem”; “check connection from telephone pole to house”; and so forth. An action may be selected using the output vector, such as selecting an action having a highest score. After selection of an action, the decision to dispatch a technician may be based on the selected action. For example, some actions may require a technician to be dispatched (e.g., “check connection from telephone pole to house”) and some actions may not need a technician (e.g., “reset modem”)."); 
Roberts, however, does not specifically disclose determining, using the machine learning algorithm executed by the server and based at least in part on the plurality of steps, a predicted bottleneck associated with at least one step of the plurality of steps.  In analogous art, Abhyankar discloses the following limitations:
retrieving, by the server, previously received telemetry data sent by the computing device, the previously received telemetry data comprising usage data and logs associated with software installed on the computing device (see para [0053], "The system metadata 124, usage metadata 126, and other types of metadata can be log files that show historical information about how an enterprise system operated and how it was used. In some implementations, the metadata is received as real-time or near-real-time telemetry that is measured, logged, and reported as transactions occur. For example, the metadata can collect and store a stream or feed of information from client devices, databases, query processing modules, web servers, and any other component of the enterprise system. Thus, the information can be used to detect performance limitations or emerging trends in usage as they occur and with a very fine-grained level of precision. The telemetry can indicate individual requests, transactions, and operations. In some implementations, some aggregate measures can also be provided, such as an overall load level of a device.");
additional data associated with similarly configured computing devices, wherein each of the similarly configured computing devices have: at least one software component in common with the computing device (see para [0082], "With performance data such as the kind shown in the table 300, an enterprise system can aggregate the data in various ways, and then use the aggregated data to detect, predict, and remove performance limitations in the system. For example, to assess the performance needs for a user to retrieve a document, the system can use the semantic graph data to identify all connected objects that the document depends on to run. Then, for each of the identified objects, the system can then aggregate the performance measures for accessing the object. This can include a weighted combination of measures, for example, one that weights more highly the performance measures for the current user but still takes into account performance measures experienced by other users. The weighting can take into account the similarity between the current context and action of the current user and the context and action that the other performance measures correspond to, with higher similarity resulting in higher influence in the combination. In addition, the weighted combination can also include components reflecting performance of other similar objects and actions, such as an aggregation of performance measures among other objects of the same type or other objects hosted by the same server." and see para [0097], where comparing load times for a specific document can be considered a common software component and see para [0102], showing comparison of individual servers at a baseline which shows whether a configuration needs to be changed thus shows the baseline or threshold is based on a certain configuration).
determining, using the machine learning algorithm executed by the server and based at least in part on the cause of the issue, a predicted time to close the case (see para [0079], "The semantic graph can provide or support various services built atop it (for example, search or machine-learning-driven recommendation services) with metadata, relationships, and user-based context information that can help answer user questions and recommend the most relevant content to users." and see para [0083], "With aggregated performance measures (e.g., mean, mode, maximum, minimum, etc.) the system can compare the measures to certain thresholds. These can be static or predetermined thresholds (e.g., whether task completion took longer than 3 seconds) or can be dynamically set (e.g., whether task completion took longer than the average for this document type for actions over the last hour). By comparing different aggregated measures with corresponding threshold values, the system can identify performance bottlenecks, in response to new actions, after actions complete, and predictively in advance of anticipated actions. The system can store data that maps different types of performance limitations to different corrective actions. For example, a long document generation time for a computationally intensive action (e.g., generating a large report) may be mapped to the corrective action of storing a cached copy at a server. Similarly, a long response latency experience by a client may be mapped to a corrective action of re-assigning the user to a server with a lower load, starting an additional cloud-computing-based virtual machine to increase capacity, or reallocate the priority of tasks at a server. In this manner, the system can automatically identify changes to a system configuration to improve performance and can automatically carry out those actions to improve performance of the system.” where also Roberts shows a time for closing the case for the action at para [0018] and where bottlenecks themselves can be considered to show time since the bottleneck is in the context of a comparison to a time metric)
determining, using the machine learning algorithm executed by the server and based at least in part on the plurality of steps, a predicted bottleneck associated with at least one step of the plurality of steps (see para [0083], "With aggregated performance measures (e.g., mean, mode, maximum, minimum, etc.) the system can compare the measures to certain thresholds. These can be static or predetermined thresholds (e.g., whether task completion took longer than 3 seconds) or can be dynamically set (e.g., whether task completion took longer than the average for this document type for actions over the last hour). By comparing different aggregated measures with corresponding threshold values, the system can identify performance bottlenecks, in response to new actions, after actions complete, and predictively in advance of anticipated actions." and where the actions can also be the actions in Roberts which shows steps to a close a case), wherein the predicted bottleneck causes the predicted time to close the case to exceed a pre-determined time threshold (see para [0083], where a comparison with aggregated measures with corresponding thresholds would show exceeding and examples of times as thresholds are shown such as longer than 3 seconds or longer than average and this is used to identify performance bottlenecks); 
determining, using the machine learning algorithm executed by the server and based at least in part on the predicted bottleneck, one or more next actions to take to address the predicted bottleneck to reduce the predicted time to close the case (see para [0090], " The one or more computers can use this subset of performance data to determine the overall performance of the client device and determine whether to automatically adjust its configuration." and see para [0095]-[0096], " The one or more computers alter a configuration of one or more computing devices based on the aggregated subset of the performance measures (410). The one or more computers may alter their own configuration or a configuration of another device. As a few examples, altering a configuration may include at least one of adding an item to a client device cache, adding an item to a server cache, re-allocating computing resources among users, re-allocating loads among devices (e.g., servers), predictively generating a document, adding available computing capacity, removing available computing capacity, altering a network topology, or changing software settings. In some implementations, additional instances of software (e.g., containers, virtual machines, application instances, etc.) may be initiated or terminated as part of the configuration changes.  The configuration can be altered to increase performance of the one or more computing devices. Configuration changes can be made to respond to detected decreases in performance, such as the average performance measure for an action falling below a threshold representing an average, recent, or desired level of performance. For example, if a document has normally taken 1.5 seconds to load but now exceeds that typical time by at least a threshold amount (e.g., by more than 50%, or by more than 1 second), the one or more computers may take an action to prioritize loading of the document or to add the document to a cache to improve performance. The one or more computers can store data that maps types of configuration changes to the performance measures they affect. For example, increasing cache size can be designated as an action that decreases document retrieval times and other response times."); and 
automatically performing, by the server, at least one action of the one or more next actions (see para [0090], " The one or more computers can use this subset of performance data to determine the overall performance of the client device and determine whether to automatically adjust its configuration." and see para [0095]-[0096], " The one or more computers alter a configuration of one or more computing devices based on the aggregated subset of the performance measures (410). The one or more computers may alter their own configuration or a configuration of another device. As a few examples, altering a configuration may include at least one of adding an item to a client device cache, adding an item to a server cache, re-allocating computing resources among users, re-allocating loads among devices (e.g., servers), predictively generating a document, adding available computing capacity, removing available computing capacity, altering a network topology, or changing software settings. In some implementations, additional instances of software (e.g., containers, virtual machines, application instances, etc.) may be initiated or terminated as part of the configuration changes.  The configuration can be altered to increase performance of the one or more computing devices. Configuration changes can be made to respond to detected decreases in performance, such as the average performance measure for an action falling below a threshold representing an average, recent, or desired level of performance. For example, if a document has normally taken 1.5 seconds to load but now exceeds that typical time by at least a threshold amount (e.g., by more than 50%, or by more than 1 second), the one or more computers may take an action to prioritize loading of the document or to add the document to a cache to improve performance. The one or more computers can store data that maps types of configuration changes to the performance measures they affect. For example, increasing cache size can be designated as an action that decreases document retrieval times and other response times.").
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Roberts with Abhyankar because using machine learning to determine bottlenecks can more effectively improve a system’s performance by making configuration changes that address such performance (see Abhyankar, para [0002]-[0003]).    
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for improving system performance by Abhyankar in the a method for recommending items to users of Roberts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Roberts and Abhyankar do not explicitly disclose the altering the sequence of steps.  In analogous art, Prakash discloses the following limitations:
a sequence of steps (col 2, line 17-22, "executing the fetched diagnosis and resolution sequences iteratively such that a next step of the executed diagnosis and resolution sequence is based on an output of a first step of the executed diagnosis and resolution sequence.");
altering, by the server, the sequence of steps to close the case with the at least one action of the one or more next actions (col 7, line 4-15, "In an embodiment of the present invention, the intelligent sequencing engine 104 allows the end-user to edit, modify or make changes in the diagnosis and resolution sequence being executed by the intelligent sequencing engine 104 or fed to the intelligent sequencing engine 104 for training. In an exemplary embodiment of the present invention, if the end-user differs from the automated diagnosis and resolution sequence steps executed by the intelligent sequencing engine 104, the end-user can abort the diagnosis and resolution sequence via the UI or pause and modify the diagnosis and resolution sequence via the UI and thereafter, continue with the modified diagnosis and resolution sequence."  and col 13, line 39-58, " the user or the end-user may pause the diagnosis and resolution sequence which is being executed for reviewing or abort the diagnosis and resolution sequence which is being executed if the diagnosis and resolution sequence is found to be incorrect. The pausing of the diagnosis and resolution sequence may stop the execution of further steps for resolution of issues related to the CI. The end-user may select a ‘continue option’ on the UI and resume the execution of paused diagnosis and resolution sequence from the stage or step at which it was paused. Further, the diagnosis and resolution sequence may be terminated subsequent to the end-user aborting the diagnosis and resolution sequence. Further, the user or end-user may be able to view the stage or step at which the diagnosis and resolution sequence was paused or aborted. In another exemplary embodiment of the present invention, the end-user may modify the diagnosis and resolution sequence fed for training, if at the time of viewing the diagnosis and resolution sequence in the UI is found to be incorrect."); and
performing the altered sequence of steps (col 10, line 61 to col 11, line 28, "the log database 208 is configured to store one or more diagnosis and resolution sequences associated with one or more events associated with one or more CI of one or more domains. Further, a separate file is created in the log database 208 of the diagnosis and resolution sequence which is executed, CI on which the diagnosis and resolution sequence which is executed, the domain to which the CI belongs, output status of executed diagnosis and resolution sequence, the output format and any new diagnosis and resolution sequences inputted. Further, a unique identification number is affixed to the created logs. In an embodiment of the present invention, the previously stored diagnosis and resolution sequences may be updated when one or more new and efficient diagnosis and resolution sequences are fed for resolving the event associated to the CI. Advantageously, in accordance with various embodiments of the present invention, the system 200 is configured with built-in intelligence to predict the diagnosis and resolution sequence for resolving an event associated with a CI at issue of a particular domain without any human intervention. The system 200 is capable of being fed with various diagnosis and resolution sequences which can be invoked in an automated manner for diagnosing a CI at issue. Further, the end-user can modify the course of diagnosis and resolution sequence before being fed to system 200 for training. Furthermore, the user and the end-user may view the diagnosis and resolution sequence via the UI, which facilitates the end-user to view the stages or steps of diagnosis and resolution sequence that is being executed by the system 200. Further, the present invention permits the pausing of the diagnosis and resolution sequences which are being executed for making any modifications to it or aborting the executed diagnosis and resolution sequence, if found to be incorrect for issue resolution related to the particular CI.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Roberts and Abhyankar with Prakash because altering sequence of steps can provide more correct sequence to a solution thereby improving the environment (see Prakash, col 1, line 14-62).    
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for automated resolution of configuration item issues by Prakash in the Roberts and Abhyankar combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Roberts, Abhyankar and Prakash do not specifically disclose additional data associated with similarly configured computing devices, wherein each of the similarly configured computing devices have: at least one hardware component.  In analogous art, Hughes discloses the following limitations:
additional data associated with similarly configured computing devices, wherein each of the similarly configured computing devices have: at least one hardware component ("[0147] Referring to FIG. 8B, from block 812, the method 800 may proceed to one or both of blocks 814 and 816. At block 814, the first computing device may be further interrogated. The first computing device may be interrogated for the computing parameters at one or more times outside receipt of the signal. At block 816, a third computing device may be interrogated for the computing parameters. The third computing device may be similarly configured to the first computing device. For example, the third computing device may include one or more similar software applications, hardware configurations, functionalities, or combinations thereof. In particular, the third computing device and the first computing device may include the similar software programs, may include the similar permissions, may be similar or identical machines, may include the similar hardware, may be included on a similar spot or location on a network, may be issued to users with similar roles, and the like." ) and at least one software component in common with the computing device ("[0147] Referring to FIG. 8B, from block 812, the method 800 may proceed to one or both of blocks 814 and 816. At block 814, the first computing device may be further interrogated. The first computing device may be interrogated for the computing parameters at one or more times outside receipt of the signal. At block 816, a third computing device may be interrogated for the computing parameters. The third computing device may be similarly configured to the first computing device. For example, the third computing device may include one or more similar software applications, hardware configurations, functionalities, or combinations thereof. In particular, the third computing device and the first computing device may include the similar software programs, may include the similar permissions, may be similar or identical machines, may include the similar hardware, may be included on a similar spot or location on a network, may be issued to users with similar roles, and the like." and see para [0146], showing the data is for diagnosing technical issues)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Roberts, Abhyankar and Prakash with Hughes because including the additional data enables more effective incident responses by having more complete information (see Hughes, para [0002]-[0005]).      
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of remote device diagnosis by Hughes in the Roberts, Abhyankar and Prakash combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3, 10 and 16:
Further, Roberts discloses the following limitations:
wherein the plurality of steps comprise at least two of: a troubleshooting step to determine additional information associated with the issue; 
a create work order step to create a work order associated with the case (see para [0061]-[0063], showing creating a report); 
a parts execution step to order one or more parts to be installed in the computing device; and 
a labor execution step to schedule a repair technician to install the one or more parts (see para [0027], "After a decision whether to dispatch a technician has been determined and one or more actions selected, they may be used to assist the customer. For example, where it is decided to dispatch a technician, one or more of the following procedures may be performed: the customer may be notified that a technician will be dispatched and the customer may schedule an appointment (either automatically or with the assistance of a CSR), the customer may be informed of one or more actions that are likely to be performed, and the technician may be informed of the one or more actions that are likely to be performed. Informing the technician in advance of the actions to be performed may help the technician prepare in advance for the visit so the technician has any needed supplied and brings the needed supplies with him to the customer's house." And see para [0020], showing one of the services is installing a modem).

Claims 4, 11 and 17:
Further, Roberts discloses the following limitations:
determining, by the machine learning algorithm, that a particular step of the plurality of steps includes one or more sub-steps (see para [0032]-[0033], "An action may include either a possible cause of the problem (e.g., the modem is functioning incorrectly) or an action to be performed to fix the problem (e.g., the modem needs to be replaced). In some implementations, steps 230 and 240 may be performed in a single step with a single model or may be performed with more than two models, such as multiple analysis models. At step 250, if it is determined to dispatch a technician, then processing proceeds to step 260, where the action is performed with the assistance of a technician. For example, one or both of the customer and a technician may be informed of the one or more actions to be performed, a technician visit may be scheduled, and the technician may perform the one or more actions at the location of the customer.")

Claims 5, 12 and 18:
Further, Roberts discloses the following limitations:
wherein the one or more sub-steps comprise at least one of: a part dispatch sub-step to dispatch a hardware component to a user location; a technician dispatch sub-step to dispatch a service technician to the user location (see para [0032]-[0033]); an inbound communication sub-step to receive additional user communications; an outbound communication sub-step to contact a user of the computing device to obtain the additional information; an escalation sub-step to escalate the case from a first level to a second level that is higher than the first level; a customer response sub-step to wait for a user of the computing device to provide additional information; or a change in ownership sub-step to change an owner of the case from a first technician to a second technician that is different from the first technician.

Claims 6, 13 and 19:
Roberts, however, does not specifically disclose an additional predicted bottleneck associated with a particular sub-step of the one or more sub-steps.  In analogous art, Abhyankar discloses the following limitations:
determining, using the machine learning algorithm and based at least in part on the one or more sub-steps, an additional predicted bottleneck associated with a particular sub-step of the one or more sub-steps, wherein the additional predicted bottleneck causes the predicted time to perform the particular step or the particular sub-step to exceed a second pre-determined time threshold (see para [0083], showing the process that the process of identifying bottlenecks based on comparison of time threshold is in response to new actions and done after actions complete in advance of anticipated actions and thus this shows determining subsequent or additional bottlenecks on subsequent actions); 
determining, using the machine learning algorithm and based at least in part on the additional predicted bottleneck, one or more additional actions to take to address the additional predicted bottleneck to reduce the predicted time to perform the particular step or the particular sub-step (see para [0083]-[0087]], showing identifying the performance limitations and automatically correct them which would apply to the new actions); and 
automatically performing, by the server, at least one additional action of the one or more additional actions ((see para [0083]-[0087]], showing identifying the performance limitations and automatically correct them which would apply to the new actions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for improving system performance by Abhyankar in the a method for recommending items to users of Roberts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 and 20:
Roberts does not explicitly disclose the current telemetry data.  In analogous art, Abhyankar discloses the following limitations:
sending, from the server, a request to the computing device to provide current telemetry data (see para [0036], showing requests for the metadata which can be the telemetry data as specified in para [0053]);
receiving, from the computing device, the current telemetry data (see para [0053], "In some implementations, the metadata is received as real-time or near-real-time telemetry that is measured, logged, and reported as transactions occur. For example, the metadata can collect and store a stream or feed of information from client devices, databases, query processing modules, web servers, and any other component of the enterprise system." ); and 
storing the current telemetry data with the previously received telemetry data (see para [0053], " the metadata can collect and store a stream or feed of information from client devices, databases, query processing modules, web servers, and any other component of the enterprise system. Thus, the information can be used to detect performance limitations or emerging trends in usage as they occur and with a very fine-grained level of precision. The telemetry can indicate individual requests, transactions, and operations. In some implementations, some aggregate measures can also be provided, such as an overall load level of a device.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for improving system performance by Abhyankar in the a method for recommending items to users of Roberts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 7,716,077 B1
US 2006/0282660 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624